DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/01/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-22 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamura et al. (US 2007/0077485 A1, hereafter Takamura).
With regard to claim 17, Takamura teaches a metal-air battery comprising:

a positive electrode housed in the casing (air electrode 7) [0032, fig. 1],
a negative electrode housed in the casing (negative electrode 11) [0032, fig. 1], 
a positive electrode terminal (lead 9) electrically connected to the positive electrode and exposed from the casing [0045, fig. 2],
a negative electrode terminal (lead 13) electrically connected to the negative electrode and exposed from the casing [0046, fig. 2], and
an adhesive layer (not shown but would be inherently formed by use of adhesive joining) containing an adhesive and provided on a portion of the second surface [0033, 0046]. 
    PNG
    media_image1.png
    246
    701
    media_image1.png
    Greyscale


With regard to claim 18, Takamura teaches the second surface comprises an opening (right side opening between layers) in a location corresponding to the positive electrode terminal (lead 9), and the adhesive is provided on a portion of the second 
With regard to claim 19, Takamura teaches the second surface comprises a first opening (right side opening between layers) in a location corresponding to the positive electrode terminal (lead 9), a second opening (left side opening between layers) in a location corresponding to the negative electrode terminal (lead 13), and the adhesive is provided on a portion of the second surface except the openings (adhesive is used to join layers and would not cover extended lead 9 and lead 13) [0032, 0045-0046, fig. 2].
With regard to claim 20, Takamura teaches the positive electrode terminal (lead 9) and negative electrode (lead 13) being disposed in a location where the positive electrode terminal (lead 9) and the negative electrode terminal (lead 13) do not overlap each other when viewed from the second surface (as seen in fig. 2 the terminals would not overlap if the battery shown in fig. 2 was flipped to have the second surface, third sheet layer 4, on top [0045-0046, fig. 2].
With regard to claim 21, Takamura teaches the positive electrode (air electrode 7) is adjacent to the first surface (first sheet layer 1) within the casing [0032, fig. 1], the negative electrode (negative electrode 11) is adjacent to the second surface (third sheet layer 4) within the casing [0032, fig. 1], and the metal air battery further comprises an electrolytic layer between the positive and negative electrodes, the electrolytic layer comprising an electrolyte (separator 10 with alkaline electrolyte) [0032, fig. 1].
With regard to claim 22, Takamura teaches the first surface (first sheet layer 1) and second surface (third sheet layer 4) include resin sheets [0024, 0033, 0035].
With regard to claim 28, Takamura teaches the first surface (first sheet layer 1) comprises a surface on which a protective layer having no breathability (gas barrier layer) is disposed in a peelable (via adhesive) manner [0032-0033].
With regard to claim 29, Takamura teaches the adhesive layer on the surface of the second surface (not shown but would be inherently formed by use of adhesive joining) [0033, 0046] comprises a surface on which a protective layer having no adhesion (gas barrier layer) is disposed on a peelable (via adhesive) manner [0032-0033].
With regard to claim 30, Takamura teaches at least a part of the first surface (first sheet layer 1) is made of a porous (containing air inlet holes 2) insulating (polymer film) material [0032, fig. 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamura as applied to claims 17-22 and 28-30 above, and further in view of Ishikawa et al. (US 2016/0268064 A1, hereafter Ishikawa).
With regard to claim 23, Takamura teaches the negative electrode has a negative electrode current collector (12), a negative electrode active material stacked on the negative electrode current collector, and a negative electrode lead (lead 13) [0032, 0042, fig. 1].  Takamura does not explicitly teach that the negative electrode lead is an extension of the negative electrode current collector, however this would be an 
Takamura teaches a second resin sheet housing the negative electrode as seen in fig. 1 but does not explicitly teach a negative electrode current collector stacked on (in contact with) the second resin sheet (third sheet layer 4).  However, this would be an obvious variant since it would only require a rearrangement of parts. See MPEP 2144.04 VI.  Furthermore batteries with negative electrodes formed on exterior bodies are well known in the art as evidenced by Ishikawa [0154, fig. 2A-2B].
With regard to claim 24, as seen in fig. 1, the electrolytic layer (separator 10 with alkaline electrolyte) covers an edge (lower) of the negative electrode active material [0032, 0054, 0055, fig. 1]

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamura as applied to claims 17-22 and 28-30 above.
With regard to claim 25, Takamura teaches the positive (air electrode 7) has a positive catalyst layer (manganese oxide) stacked on the electrolytic layer and containing a catalyst capable of oxygen reduction (manganese oxide), and a positive electrode current collector (collector 8) stacked on the positive electrode catalyst layer and the positive electrode current collector includes a positive electrode lead (lead 9) to form the positive electrode terminal [0032, 0040-0041, fig. 1].  Takamura does not explicitly teach that the positive electrode lead is an extension of the positive electrode current collector, however this would be an obvious variant to one of ordinary skill in the 
With regard to claim 26, Takamura teaches the first resin sheet (first sheet layer 1) has a third opening (air inlet hole 2) [0024, 0032, 0035, fig. 1], the positive electrode comprises a water repellent film stacked on the current collector (water repellent film 6), and sealing the third opening from an inside of the third opening (on left and right edges as seen in fig. 1) [0040, fig. 1].   
With regard to claim 27, Takamura teaches a positive electrode current collector and a positive electrode lead (lead 9) to form the positive electrode terminal [0032, 0040-0041, fig. 1], a negative electrode current collector and a negative electrode lead (lead 13) to form the negative electrode terminal [0032, 0042, fig. 1];  and an insulating tape (second polymer sheet layer 3) disposed between the first resin sheet (first sheet layer 1) and the negative electrode lead (13), between the second resin sheet (third sheet layer 4) and the positive electrode lead (9), and between the positive electrode lead and the negative electrode lead (as seen in fig. 1) [0032, fig. 1]. Takamura does not explicitly teach that the positive electrode lead is an extension of the positive electrode or the negative electrode lead is an extension of the negative electrode, however this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of an electrical connection and only require making the components integral.  See MPEP 2144.04 V.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamura as applied to claims 17-22 and 28-30 above, and further in view of Shih et al. (US 2010/0291431 A1, hereafter Shih).
With regard to claim 31, Takamura does not explicitly teach a conductive adhesive layer in the first and second openings.  However, in the same field of endeavor, Shih teaches the use of terminals formed with conductive adhesive to fill the through holes corresponding to the terminals [0067].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the conductive adhesive of Shih with the first and second openings of Takamura for the benefit of filling through holes while allowing for electrical connection [Shih 0067].

Claims 32-33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamura as applied to claims 17-22 and 28-30 above, and further in view of Velev et al. (US 2019/0049520 A1, hereafter Velev).
With regard to claims 32-33, Takamura does not explicitly teach part of the outer surface is provided with a character or picture displayed.  However, in the same field of endeavor, Velev teaches the use of a label including a barcode (picture) applied to a battery cell surface [0039].  It would have been obvious to one of ordinary skill in the art to use the barcode of Velev with the first surface of Takamura for the benefit of allowing for tacking battery cells [Velev abstract].
With regard to claim 35, Takamura teaches a method for manufacturing a metal air battery, comprising:

a second step of stacking a negative electrode layer having portion to be a negative electrode terminal (lead 13) onto a second resin sheet (third sheet layer 4) different than the first resin sheet [0052-0054, fig. 1],
a third step of joining together the first and second resin sheets with the positive electrode layer on the first resin sheet and the negative electrode layer on the second resin sheet facing each other via an electrolytic layer (separator 10 with alkaline electrolyte) [0032, 0054, 0055, fig. 1] 
wherein the portion to be the positive terminal and the portion to be the negative terminal are disposed in a location the positive electrode terminal (lead 9) and negative electrode (lead 13) being disposed in a location where the positive electrode terminal (lead 9) and the negative electrode terminal (lead 13) do not overlap each other when viewed from the second surface (as seen in fig. 2 the terminals would not overlap if the battery shown in fig. 2 was flipped to have the second surface, third sheet layer 4, on top [0045-0046, fig. 2].
Takamura does not explicitly teach a fourth step of stacking an adhesive layer onto a surface (external) of the second resin sheet where the negative electrode layer is not stacked.  However, in the same field of endeavor, Velev teaches applying a label (which would require an adhesive layer for attachment) including a barcode to a battery cell surface [0039].  It would have been obvious to one of ordinary skill in the art to use 
With regard to claim 36, teaches the second surface comprises a first opening (right side opening between layers) in a location corresponding to the positive electrode terminal (lead 9), a second opening (left side opening between layers) in a location corresponding to the negative electrode terminal (lead 13) [0032, 0045, 0046, fig. 2].

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamura and Shih as applied to claim 31 above, and further in view of Velev.
With regard to claim 34, Takamura and Shih teach a metal air battery as detailed in the rejections of claims 17 and 31 above.  Takamura and Shih do not explicitly teach an information display plate comprising a metal air battery.  However, in the same field of endeavor, Velev teaches the use of an information display plate (label including a barcode) applied to a battery cell surface [0039].  It would have been obvious to one of ordinary skill in the art to use the information display plate (barcode label) of Velev with the battery of modified Takamura for the benefit of allowing for tacking battery cells [Velev abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724